Nichols, Justice.
Robert Lee Preston was indicted, convicted and sentenced to life imprisonment for the murder of James W. Whitley. Thereafter his motion for new trial based on the usual general grounds only was overruled and the appeal is from that judgment.
On the trial an employee of Whitley Furniture Company testified that on July 18,1972 he saw the appellant fire a shotgun and hit James W. Whitley in the right hand, that Preston then pointed the weapon at the witness and demanded the money in the cash drawer, that Whitley had retreated to his office to get a shotgun, that when Whitley returned Preston grabbed Whitley’s shotgun and shot and killed Whitley, and that immediately Preston left the store with a woman and disappeared. The medical examiner testified that he had examined the body and that the shotgun wound was the cause of death. A second employee of the Whitley Furniture Company testified to substantially the same facts as the first employee, and a third employee testified that he saw the defendant leaving the premises after the fatal shots had been fired.
Preston made an unsworn statement in which he denied that he was the one that committed the crime and in his own words claimed he was innocent. Additional testimony was adduced which would have the effect, if believed by the jury, of impeaching the eyewitness’ testimony. Held:
The defendant cites cases exemplified by Redwine v. State, 207 Ga. 318 (61 SE2d 481); June v. State, 213 Ga. 311 (99 SE2d 70); and Rodgers v. State, 213 Ga. 797, 803 (102 SE2d 10), all of which involved convictions based solely upon circumstantial evidence, and which are in *666no way controlling in the present case where eyewitnesses to the murder testified and identified the defendant as the murderer.
Submitted May 15, 1973
Decided May 31, 1973.
Glenn Zell, for appellant.
Lewis R. Slaton, District Attorney, Arthur K. Bolton, Attorney General, Courtney Wilder Stanton, Assistant Attorney General, B. Dean Grindle, Jr., Deputy Assistant Attorney General, for appellee.
The testimony of the eyewitnesses authorized the verdict of guilty, and the judgment of the trial court overruling the defendant’s motion for new trial based on the usual general grounds only must be affirmed.

Judgment affirmed.


All the Justices concur.